JUDGMENT

PER CURIAM.
This case was considered on the record from the United States District Court for the District of Columbia and on the briefs by counsel. It is
ORDERED that the judgment from which this appeal has been taken be affirmed. Kay O. Kim sued Amtrak for allegedly terminating her employment based on her age and national origin, in violation of the Age Discrimination in Employment Act of 1967, 29 U.S.C. §§ 626 et seq. and Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e et seq. The evidence below showed that Amtrak terminated Ms. Kim’s employment because, in connection with its personnel evaluation process designed to reduce management costs and increase employee productivity, her overall performance ranked below other managers in the Human Resources group. Because Kim failed to demonstrate that a reasonable jury could conclude that Amtrak’s asserted legitimate, non-discriminatory justification for her termination was a pretext for age or national-origin discrimination, the district court correctly granted summary judgment in favor of Amtrak. See, e.g., Hall v. Giant Food, Inc., 175 F.3d 1074 (D.C.Cir.1999).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.